DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending and currently under consideration for patentability.


Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  Lines 13 and 15 of the claim recite “…made of LED…” but should recite --…made of a LED…--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 6 recites the limitation "said apparatus" in Line 11.
Claim 6 recites the limitation "the axial axis" in Line 2.  
Claim 6 recites the limitation "the outside wall" in Line 8.  
There are insufficient antecedent basis for these limitations in the claim.
Claim 7-10 are rejected for depending on a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20160331308) in view of Giraud (US 20140142472) in view of Kang (US 20180228688).

With regard to claim 1, Zhou describes both a handheld, battery-powered device (Figure 82A, 10, Abstract) for customized skin care and method, comprising dispenser (Fig 82A 14; paragraph 159 sentence 1), control unit (Fig 82A 17; paragraph 490 sentence 1), skin treatment specimen (Fig 82A 19; paragraph 160 sentence 1; aka liquid, gel, cream, paste, serum, lotion & powder), electrical interface (Fig 82A 140; paragraph 165 sentence 1), electrical contact (Fig 82A 141; paragraph 161 sentence 1), information storage component (Fig 82A 171; paragraph 490 sentence 2), information processing component (Fig 82A 172; paragraph 490 sentence 2), ultrasound transmission plate (Fig 82A 1600; paragraph 485 sentence 2), ultrasound generator (Fig 82A 1601; paragraph 490 sentence 1), treatment surface (Fig 82A 1610; paragraph 485 sentence 2), user skin (Fig 82A 8201; paragraph 485 sentence 5), and mask (Fig 82A 8202; paragraph 485 sentence 6), wherein Zhou teaches an apparatus (10) for both removing blackheads (“…acne…”, paragraph 169 sentence 1) and providing skin care treatments (specimens, Abstract),  a body (paragraph 183 sentence 5 “…device body…”) comprises a compartment (Fig 14 device body (11); paragraph 183 sentence 5), said apparatus (10) further comprises a vacuum pump (Fig 24A,B air pump (2430), paragraph 50-51; driven piston (2418), paragraph 194 sentence 1; pressurized air (2423); paragraph 194 sentence 1), a CPU (paragraph 214 sentence 18 “…CPU…”), and a PCB (Fig 49 “circuit” (4911), “circuit” (4912), and “peripheral electronics” (4906)) which are all disposed within said compartment (11), said vacuum pump (2430) is controlled (Figure 17 electronic control unit (17); paragraph 291 sentence 2) by both said CPU (“…CPU…”) and said PCB (4912), said body (“…device body…”) further comprises a smart switch (Figure 71 on/off switch (7113); paragraph 185 sentence 6) disposed on the outside wall (Fig 2 device body (11); paragraph 185 sentence 6), said smart switch (7113) is both wired to (paragraph 185 sentence 6) and controlled by (paragraph 185 sentence 6) both said CPU (“…CPU…”) and said PCB (4912); said apparatus (10) further comprises a lithium battery (paragraph 296 sentence 3) that powers both said PCB (4912)  said CPU (“…CPU…”), pump (2430); said apparatus (10) further comprises a status light (paragraph 296 sentence 3) made of LED (Fig 71 LED (7112); paragraph 296 sentence 3) that is both wired to (paragraph 185 sentence 6) and controlled by (paragraph 185 sentence 6) both said CPU (“…CPU…”) and said PCB (4912), and apparatus is powered by a lithium battery (paragraph 296 sentence 3).

Zhou fails to teach a funnel body, a first opening, a second opening; said first opening and said second opening are bent about 45 degrees from an axial axis; said first opening further comprises a vacuum tip that is detachable, said vacuum tip further comprises a vacuum filter that is disposed in between said vacuum tip and said vacuum pump; and said funnel body further comprises vent pores. 

Giraud describes a handheld, battery-powered massage device (Figure 1 (1), Abstract, paragraph 48 sentence 1), comprising a body (Figure 1 (2); paragraph 48 sentence 4), motor (Figure 1 (3); paragraph 49 sentence 3), and massage head (Figure 1 (4-6); paragraph 48 sentence 3), wherein Giraud teaches both a first opening (Figure 3 guide piece (36); paragraph 56 sentence 1) and said opening is bent about 45 degrees (paragraph 18 sentence 2) from an axial axis (Figure 3 XS; paragraph 56 sentence 1).

Zhou and Giraud are analogous art because both are directed to cosmetic massage to the cheeks, face, & neckline for surface preparation of cosmetic (e.g., cream, fluid, gel, etc.).

	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to change the 90° angle between the axial axis and the vibration head as disclosed by Zhou with about a 45° angle, similar to that taught by Giraud, to improve its operation based on the type of massage head used (Giraud, paragraph 3 sentence 1).

Zhou in view of Giraud fails to teach a funnel body, and a second opening; a vacuum tip, said vacuum tip further comprises a vacuum filter that is disposed in between said vacuum tip and said vacuum pump; and said funnel body further comprises vent pores.

However, Kang describes a skin beauty device (Figure 8, Abstract), comprising a cover (Figure 8 (CV) paragraph 56 sentence 1), switch (Figure 8 (SW) paragraph 56 sentence 1), suction motor (Figure 8 (SC) paragraph 56 sentence 1), housing (Figure 8 (10) paragraph 56 sentence 1), and base (Figure 8 (B) paragraph 56 sentence 1), wherein Kang teaches a funnel body (Figure 8 (CV); paragraph 56 sentence 1), a second opening (Figure 5, suction port (320); paragraph 47 sentence 1); a vacuum tip (Figure 1, dozer (D); claim 1, paragraph 4S2), said vacuum tip (D) further comprises a vacuum filter (Figure 3, filter housing (200), Teflon filter (2200, non-woven fabric filter (230); paragraph 18 sentence 1) that is disposed in between said vacuum tip (D) and said vacuum pump (SC); and said funnel body (CV) further comprises vent pores (Figure 8 housing (H); paragraph 4 sentence 3).

Zhou in view of Giraud and Kang are analogous art because both are directed to cosmetic massage to the cheeks, face, & neckline for surface preparation of cosmetic (e.g., cream, fluid, gel, etc.).

	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the exhaustless, filterless outlet as taught by Zhou in view of Giraud with both an exhaust and filter, similar to that taught by Kang, to prevent the suction motor from being damaged by the suction of the fluid (Kang, paragraph 1 sentence 1).

With regard to claim 2, Zhou in view of Giraud in view of Kang teaches the apparatus of claim 1. Zhou teaches an apparatus (Figure 82A device (10)) that further comprises a fan component (paragraph 483 sentence 3).

With regard to claim 3, Zhou in view of Giraud in view of Kang teaches the apparatus of claim 1. Zhou teaches an apparatus (Figure 82A device (10)) that further comprises a vibrator component (Figure 17 vibration generator tip (1700); paragraph 283 sentence 4).

With regard to claims 4, Zhou in view of Giraud in view of Kang teaches the apparatus of claim 1. Zhou teaches an apparatus (Figure 82A device (10)) further comprises a radiator (paragraph 229 sentence 5, “…heat radiation…”), a thermoelectric semiconductor chip (Figure 33A circuit (3331); paragraph 229 sentence 6), said thermoelectric semiconductor chip (3331) is both wired to (paragraph 185 sentence 6) and controlled by (paragraph 185 sentence 6) both said CPU (“…CPU…”) and said PCB (4912), said thermoelectric semiconductor chip (3331) is wired to (paragraph 185 sentence 6) said radiator (“…heat radiation…”), said thermoelectric semiconductor chip (3331), when powered on, makes said radiator (“…heat radiation…”) warm (paragraph 483 sentence 3) or cool (paragraph 483 sentence 3), said radiator (“…heat radiation…”) is disposed underneath (Figure 33D, specimen pump (3211); paragraph 229 sentence 1) a massage metal plate (Figure 17 treatment surface (1710); paragraph 486 sentence 1).

With regard to claims 5, Zhou in view of Giraud in view of Kang teaches the apparatus of claim 1. Zhou teaches an apparatus (Figure 82A device (10)) further comprises a gyroscope (Figure 49 Peripheral Electronics (4906); paragraph 309 sentence 1 “…accelerometer…”). 

Zhou fails to teach detects-which-skin-care-tool is being used.

Giraud teaches detects-which-skin-care-tool is being used. Giraud teaches detection (Figure 27 electrical source (116) paragraph 69 sentence 3; removable connection mechanism (118, 119); paragraph 69 sentence 6; electrodes (111, 112); paragraph 69 sentence 6; installation zone (121); paragraph 69 sentence 7) for each skin care tool (Figure 1 massage head (4, 5, 6); paragraph 48 sentence 3; Figure 4 transmission mechanism (125); paragraph 70 sentence 3).

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the uni-head device as taught by Zhou with interchangeable heads, similar to that taught by Giraud, to improve its operation based on the type of massage head used (Giraud, paragraph 3 sentence 1).

With regard to claim 6, Zhou describes both a handheld, battery-powered device (Figure 82A, 10, Abstract) for customized skin care and method, comprising dispenser (Fig 82A 14; paragraph 159 sentence 1), control unit (Fig 82A 17; paragraph 490 sentence 1), skin treatment specimen (Fig 82A 19; paragraph 160 sentence 1; aka liquid, gel, cream, paste, serum, lotion & powder), electrical interface (Fig 82A 140; paragraph 165 sentence 1), electrical contact (Fig 82A 141; paragraph 161 sentence 1), information storage component (Fig 82A 171; paragraph 490 sentence 2), information processing component (Fig 82A 172; paragraph 490 sentence 2), ultrasound transmission plate (Fig 82A 1600; paragraph 485 sentence 2), ultrasound generator (Fig 82A 1601; paragraph 490 sentence 1), treatment surface (Fig 82A 1610; paragraph 485 sentence 2), user skin (Fig 82A 8201; paragraph 485 sentence 5), and mask (Fig 82A 8202; paragraph 485 sentence 6), wherein Zhou teaches an apparatus (10) for both removing blackheads (“…acne…”, paragraph 169 sentence 1) and providing skin care treatments (specimens, Abstract),  a body (paragraph 183 sentence 5 “…device body…”) comprises a compartment (Fig 14 device body (11); paragraph 183 sentence 5), said apparatus (10) further comprises a vacuum pump (Fig 24A,B air pump (2430), paragraph 50-51; driven piston (2418), paragraph 194 sentence 1; pressurized air (2423); paragraph 194 sentence 1), a CPU (paragraph 214 sentence 18 “…CPU…”), and a PCB (Fig 49 “circuit” (4911), “circuit” (4912), and “peripheral electronics” (4906)) which are all disposed within said compartment (11), said vacuum pump (2430) is controlled (Figure 17 electronic control unit (17); paragraph 291 sentence 2) by both said CPU (“…CPU…”) and said PCB (4912), said body (“…device body…”) further comprises a smart switch (Figure 71 on/off switch (7113); paragraph 185 sentence 6) disposed on the outside wall (Fig 2 device body (11); paragraph 185 sentence 6), said smart switch (7113) is both wired to (paragraph 185 sentence 6) and controlled by (paragraph 185 sentence 6) both said CPU (“…CPU…”) and said PCB (4912); said apparatus (10) further comprises a lithium battery (paragraph 296 sentence 3) that powers both said PCB (4912)  said CPU (“…CPU…”), pump (2430); said apparatus (10) further comprises a status light (paragraph 296 sentence 3) made of LED (Fig 71 LED (7112); paragraph 296 sentence 3) that is both wired to (paragraph 185 sentence 6) and controlled by (paragraph 185 sentence 6) both said CPU (“…CPU…”) and said PCB (4912), and apparatus is powered by a lithium battery (paragraph 296 sentence 3).

Zhou fails to teach a funnel body, a first opening, a second opening; said first opening and said second opening are bent about 45 degrees from an axial axis; said first opening further comprises a vacuum tip that is detachable, said vacuum tip further comprises a vacuum filter that is disposed in between said vacuum tip and said vacuum pump; and said funnel body further comprises vent pores. 

Giraud describes a handheld, battery-powered massage device (Figure 1 (1), Abstract, paragraph 48 sentence 1), comprising a body (Figure 1 (2); paragraph 48 sentence 4), motor (Figure 1 (3); paragraph 49 sentence 3), and massage head (Figure 1 (4-6); paragraph 48 sentence 3), wherein Giraud teaches both a first opening (Figure 3 guide piece (36); paragraph 56 sentence 1) and said opening is bent about 45 degrees (paragraph 18 sentence 2) from an axial axis (Figure 3 XS; paragraph 56 sentence 1).

Zhou and Giraud are analogous art because both are directed to cosmetic massage to the cheeks, face, & neckline for surface preparation of cosmetic (e.g., cream, fluid, gel, etc.).

	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to change the 90° angle between the axial axis and the vibration head as disclosed by Zhou with about a 45° angle, similar to that taught by Giraud, to improve its operation based on the type of massage head used (Giraud, paragraph 3 sentence 1).

Zhou in view of Giraud fails to teach a funnel body, a second opening; a vacuum tip, said vacuum tip further comprises a vacuum filter that is disposed in between said vacuum tip and said vacuum pump; and said funnel body further comprises vent pores.

Kang describes a skin beauty device (Figure 8, Abstract), comprising a cover (Figure 8 (CV) paragraph 56 sentence 1), switch (Figure 8 (SW) paragraph 56 sentence 1), suction motor (Figure 8 (SC) paragraph 56 sentence 1), housing (Figure 8 (10) paragraph 56 sentence 1), and base (Figure 8 (B) paragraph 56 sentence 1), wherein Kang teaches a funnel body (Figure 8 (CV); paragraph 56 sentence 1), a second opening (Figure 5, suction port (320); paragraph 47 sentence 1); a vacuum tip (Figure 1, dozer (D); claim 1, paragraph 4 sentence 2), said vacuum tip (D) further comprises a vacuum filter (Figure 3, filter housing (200), Teflon filter (2200, non-woven fabric filter (230); paragraph 18 sentence 1) that is disposed in between said vacuum tip (D) and said vacuum pump (SC); and said funnel body (CV) further comprises vent pores (Figure 8 housing (H); paragraph 4 sentence 3).

Zhou in view of Giraud and Kang are analogous art because both are directed to cosmetic massage to the cheeks, face, & neckline for surface preparation of cosmetic (e.g., cream, fluid, gel, etc.).

	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the exhaustless, filterless outlet as taught by Zhou in view of Giraud with both an exhaust and filter, similar to that taught by Kang, to prevent the suction motor from being damaged by the suction of the fluid (Kang, paragraph 1 sentence 1).

With regard to claim 7, Zhou in view of Giraud in view of Kang teaches the method of claim 6. Zhou teaches an apparatus (Figure 82A device (10)) which comprises a fan component (paragraph 483 sentence 3).

With regard to claim 8, Zhou in view of Giraud in view of Kang teaches the method of claim 6. Zhou teaches an apparatus (Figure 82A device (10)) which comprises a vibrator component (Figure 17 vibration generator tip (1700); paragraph 283 sentence 4).

With regard to claim 9, Zhou in view of Giraud in view of Kang teaches the apparatus of claim 1. Zhou teaches said apparatus (Figure 82A device (10)) further comprises a radiator (paragraph 229 sentence 5, “…heat radiation…”) and a thermoelectric semiconductor chip (Figure 33A circuit (3331); paragraph 229 sentence 6); wherein said thermoelectric semiconductor chip (3331) is wired to (paragraph 185 sentence 6) and controlled by (paragraph 185 sentence 6) said CPU (“…CPU…”) and said PCB (4912); wherein said thermoelectric semiconductor chip (3331) is wired to (paragraph 185 sentence 6) said radiator (“…heat radiation…”); wherein said thermoelectric semiconductor chip (3331), when powered on, makes said radiator (“…heat radiation…”) warm (paragraph 483 sentence 3) or cool (paragraph 483 sentence 3); wherein said radiator (“…heat radiation…”) is disposed underneath (Figure 33D, specimen pump (3211); paragraph 229 sentence 1) said massage metal plate (Figure 17 treatment surface (1710); paragraph 486 sentence 1).

With regard to claim 10, Zhou in view of Giraud in view of Kang teaches the apparatus of claim 1. Zhou teaches an apparatus (Figure 82A device (10)) which further comprises a gyroscope (Figure 49 Peripheral Electronics (4906); paragraph 309 sentence 1 “…accelerometer…”). 

Zhou fails to teach detects-which-skin-care-tool is being used.

Giraud teaches detects-which-skin-care-tool is being used. Giraud teaches detection (Figure 27 electrical source (116) paragraph 69 sentence 3; removable connection mechanism (118, 119); paragraph 69 sentence 6; electrodes (111, 112); paragraph 69 sentence 6; installation zone (121); paragraph 69 sentence 7) for each skin care tool (Figure 1 massage head (4, 5, 6); paragraph 48 sentence 3; Figure 4 transmission mechanism (125); paragraph 70 sentence 3).

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the uni-head device as taught by Zhou with interchangeable heads, similar to that taught by Giraud, to improve its operation based on the type of massage head used (Giraud, paragraph 3 sentence 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jablow (US 20200179220) discloses a handheld, battery-powered skin treatment tool with a 45 degree angle between the elongated housing and head. Mulenko (KR 20180089471) discloses a handheld, manually-powered skin treatment tool in a wye-shape. Rodan (US 20200222269) discloses a handheld, battery-powered skin treatment tool with features: rechargeable battery (aka lithium battery), vacuum filter, and exhaust port.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC STORR SAGE HANDBERG whose telephone number is (408)918-7565.  The examiner can normally be reached on Monday-Friday 07:30-16:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC STORR SAGE HANDBERG/ Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781